Exhibit 10.5

 

NEONODE INC.

NOTICE OF GRANT OF OPTION

 

The Participant has been granted an option (the “Option”) to purchase certain
Shares of Neonode Inc. (the “Company”) pursuant to the Neonode Inc. 2015 Stock
Incentive Plan (the “Plan”), as follows:

 

Participant: _______________________ Date of Grant: _______________________
Number of Option Shares: _______________________ Exercise Price: $
_______________________ Initial Vesting Date: The date one (1) year after
[vesting commencement date] Option Expiration Date: The date ten (10) years
after the Date of Grant Tax Status of Option: _______________Stock
Option.  (Enter “Incentive” or “Nonstatutory.”  If blank, this Option will be a
Nonstatutory Stock Option.) Vested Shares: Except as provided in the Award
Agreement, the number of Vested Shares (disregarding any resulting fractional
share) as of any date is determined by multiplying the Number of Option Shares
by the “Vested Ratio” determined as of such date as follows:     Vested Ratio  
On Initial Vesting Date, provided the Participant’s Service has not terminated
prior to such date
[1/4]   Plus     For each additional full month of the Participant’s continuous
Service from Initial Vesting Date until the Vested Ratio equals 1/1, an
additional

[1/48]

 

Capitalized terms not defined herein shall have the meaning as set forth in the
Stock Incentive Plan.

 

Upon termination of Participant’s Service, any portion of the Option that is not
vested and exercisable as of such date of termination shall automatically expire
in accordance with the Award Agreement.

 

The Exercise Price represents an amount the Company believes to be no less than
the fair market value of a Share as of the Date of Grant, determined in good
faith in compliance with the requirements of Section 409A of the Code. However,
there is no guarantee that the Internal Revenue Service will agree with the
Company’s determination. A subsequent IRS determination that the Exercise Price
is less than such fair market value could result in adverse tax consequences to
the Participant. By signing below, the Participant agrees that the Company, its
Directors, Officers and stockholders shall not be held liable for any tax,
penalty, interest or cost incurred by the Participant as a result of such
determination by the IRS. The Participant is urged to consult with his or her
own tax advisor regarding the tax consequences of the Option, including the
application of Section 409A.

 

By their signatures below, the Company and the Participant agree that the Option
is governed by this Grant Notice and by the provisions of the Plan and the Award
Agreement, both of which are attached to and made a part of this document. The
Participant acknowledges receipt of copies of the Plan and the Award Agreement,
represents that the Participant has read and is familiar with their provisions,
and hereby accepts the Option subject to all of their terms and conditions.

 

NEONODE INC. PARTICIPANT     By: _______________________ _______________________
  Signature Its: _______________________ _______________________   Date Address:
  _______________________     Address     _______________________

ATTACHMENTS: Neonode Inc. 2015 Stock Incentive Plan, as amended to the Date of
Grant; Award Agreement and Exercise Notice

 



 
 

 

NEONODE inc.

OPTION AWARD AGREEMENT

 

Neonode Inc. has granted to the Participant named in the Notice of Grant of
Option (the “Grant Notice”) to which this Award Agreement is attached an Option
to purchase certain Shares of Stock upon the terms and conditions set forth in
the Grant Notice and this Award Agreement. The Option has been granted pursuant
to and shall in all respects be subject to the terms and conditions of the
Neonode Inc. 2015 Stock Incentive Plan (the “Plan”), as amended to the Date of
Grant, the provisions of which are incorporated herein by reference. By signing
the Grant Notice, the Participant: (a) acknowledges receipt of, and represents
that the Participant has read and is familiar with the terms and conditions of,
the Grant Notice, this Award Agreement and the Plan, (b) accepts the Option
subject to all of the terms and conditions of the Grant Notice, this Award
Agreement and the Plan, and (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board upon any questions arising
under the Grant Notice, this Award Agreement or the Plan.

 

1.          Definitions and Construction.

 

1.1.        Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.

 

1.2.        Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Award Agreement. Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular. Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

2.          Tax Consequences.

 

2.1.        Tax Status of Option. This Option is intended to have the tax status
designated in the Grant Notice.

 

a.        Incentive Stock Option. If the Grant Notice so designates, this Option
is intended to be an Incentive Stock Option within the meaning of Section 422(b)
of the Code, but the Company does not represent or warrant that this Option
qualifies as such. The Participant should consult with the Participant’s own tax
advisor regarding the tax effects of this Option and the requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, holding period requirements. (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)

 

b.        Nonstatutory Stock Option. If the Grant Notice so designates, this
Option is intended to be a Nonstatutory Stock Option and shall not be treated as
an Incentive Stock Option within the meaning of Section 422(b) of the Code.

 

 - 1 - 

 

 

2.2        ISO Fair Market Value Limitation. If the Grant Notice designates this
Option as an Incentive Stock Option, then to the extent that the Option
(together with all Incentive Stock Options granted to the Participant under all
stock plans of the Participating Company Group, including the Plan) becomes
exercisable for the first time during any calendar year for shares of Stock
having a Fair Market Value greater than One Hundred Thousand Dollars ($100,000),
the portion of such Options which exceeds such amount will be treated as
Nonstatutory Stock Options. For purposes of this Subsection 2.2, options
designated as Incentive Stock Options are taken into account in the order in
which they were granted, and the Fair Market Value of Stock is determined as of
the time the option with respect to such stock is granted. If the Code is
amended to provide for a different limitation from that set forth in this
Subsection 2.2, such different limitation shall be deemed incorporated herein
effective as of the date required or permitted by such amendment to the Code. If
the Option is treated as an Incentive Stock Option in part and as a Nonstatutory
Stock Option in part by reason of the limitation set forth in this Subsection
2.2, the Participant may designate which portion of such Option the Participant
is exercising. In the absence of such designation, the Participant shall be
deemed to have exercised the Incentive Stock Option portion of the Option first.
Separate certificates representing each such portion shall be issued upon the
exercise of the Option. (NOTE TO PARTICIPANT: If the aggregate Exercise Price of
the Option (that is, the Exercise Price multiplied by the Number of Option
Shares) plus the aggregate exercise price of any other Incentive Stock Options
you hold (whether granted pursuant to the Plan or any other stock plan of the
Participating Company Group) is greater than $100,000, you should contact the
Chief Financial Officer of the Company to ascertain whether the entire Option
qualifies as an Incentive Stock Option.)

 

2.3        Notice of Sales Upon Disqualifying Disposition. The Participant shall
dispose of the shares of Stock acquired pursuant to the Option only in
accordance with the provisions of this Award Agreement. In addition, if the
Grant Notice designates this Option as an Incentive Stock Option, the
Participant shall (a) promptly notify the stock plan administrator for the
Company if the Participant disposes of any of the shares of Stock acquired
pursuant to the Option within one (1) year after the date the Participant
exercises all or part of the Option or within two (2) years after the Date of
Grant and (b) provide the Company with a description of the circumstances of
such disposition. Until such time as the Participant disposes of such shares of
Stock in a manner consistent with the provisions of this Award Agreement, unless
otherwise expressly authorized by the Company, the Participant shall hold all
shares of Stock acquired pursuant to the Option in the Participant’s name (and
not in the name of any nominee) for the one-year period immediately after the
exercise of the Option and the two-year period immediately after Date of Grant.
At any time during the one-year or two-year periods set forth above, the Company
may place a legend on any certificate representing shares of Stock acquired
pursuant to the Option requesting the transfer agent for the Company’s stock to
notify the Company of any such transfers. The obligation of the Participant to
notify the Company of any such transfer shall continue notwithstanding that a
legend has been placed on the certificate pursuant to the preceding sentence.

 

 - 2 - 

 

 

3.          Exercise of the Option.

 

3.1        Right to Exercise. Except as otherwise provided herein, the Option
shall be exercisable on and after the Initial Vesting Date and prior to the
termination of the Option in an amount not to exceed the number of Vested Shares
less the number of shares previously acquired upon exercise of the Option.

 

3.2        Method of Exercise. Exercise of the Option shall be by means of
electronic or written notice (the “Exercise Notice”) in a form authorized by the
Company. An electronic Exercise Notice must be digitally signed or authenticated
by the Participant in such manner as required by the notice and transmitted to
the Company or an authorized representative of the Company (including a
third-party administrator designated by the Company). In the event that the
Participant is not authorized or is unable to provide an electronic Exercise
Notice, the Option shall be exercised by a written Exercise Notice addressed to
the Company, which shall be signed by the Participant and delivered in person,
by certified or registered mail, return receipt requested, by confirmed
facsimile transmission, or by such other means as the Company may permit, to the
Company, or an authorized representative of the Company (including a third-party
administrator designated by the Company). Each Exercise Notice, whether
electronic or written, must state the Participant’s election to exercise the
Option, the number of shares of Stock for which the Option is being exercised
and such other representations and agreements as to the Participant’s investment
intent with respect to such shares of Stock as may be required pursuant to the
provisions of this Award Agreement. Further, each Exercise Notice must be
received by the Company prior to the termination of the Option as set forth in
Section 4 and must be accompanied by full payment of the aggregate Exercise
Price for the number of shares of Stock being purchased. The Option shall be
deemed to be exercised upon receipt by the Company of such electronic or written
Exercise Notice and the aggregate Exercise Price.

 

3.3        Payment of Exercise Price.

 

a.        Forms of Consideration Authorized. Forms of Consideration Authorized.
Except as otherwise provided below, payment of the exercise price for the number
of shares of Stock being purchased pursuant to any Option shall be made (i) in
cash, by check or in cash equivalent, (ii) by tender to the Company, or
attestation to the ownership, of shares of Stock owned by the Participant having
a Fair Market Value not less than the exercise price, (iii) by delivery of a
properly executed notice of exercise together with irrevocable instructions to a
broker providing for the assignment to the Company of the proceeds of a sale or
loan with respect to some or all of the shares being acquired upon the exercise
of the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a “Cashless Exercise”), or (iv) by
such other consideration as may be approved by the Board from time to time to
the extent permitted by applicable law, or (v) by any combination thereof. The
Board may at any time or from time to time grant Options which do not permit all
of the foregoing forms of consideration to be used in payment of the exercise
price or which otherwise restrict one or more forms of consideration.

 

 - 3 - 

 

 

3.4        Tax Withholding.

 

(a)        In General. At the time the Award Agreement is executed, or at any
time thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the grant, vesting or exercise
of the Option or the issuance of shares of Stock in settlement thereof. The
Company shall have no obligation to deliver shares of Common Stock until the tax
obligations of the Company have been satisfied by the Participant.

 

(b)        Withholding in Securities. The Company may, in its discretion, permit
or require the Participant to satisfy all or any portion of the tax obligations
by deducting from the shares of Stock otherwise deliverable to the Participant
in settlement of the Option a number of shares of Stock having a fair market
value, as determined by the Company as of the date on which the tax obligations
arise, not in excess of the amount of such tax obligations determined by the
applicable withholding rates. In the event that the Company determines that the
tax obligations will not be satisfied by the method described above, Participant
authorizes the designated plan administrator or any successor plan
administrator, to sell a number of shares of Stock that are purchased under the
Option, which the Company determines is sufficient to generate an amount that
meets the tax obligations plus additional shares of Stock, as necessary. To
account for rounding and market fluctuation, and to pay such tax withholding
amounts to the Company. The shares of Stock may be sold as part of a block trade
with other Participants of the Plan in which all Participants receive an average
price. Any adverse consequences to the Participant resulting from the procedure
permitted under this Subsection 3.4(b) including, without limitation, tax
consequences, shall be the sole responsibility of the Participant.

 

(c)        Consultation. The Participant hereby acknowledges that he or she
understands that the Participant may suffer adverse tax consequences as a result
of the Participant’s exercise of the Option or disposition of the Stock. The
Participant hereby represents that the Participant has consulted with any tax
consultants the Participant deems advisable in connection with the exercise of
the Option or disposition of the Stock and that the Participant is not relying
on the Company for any tax advice.

 

3.5        Beneficial Ownership of Stock; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the Participant
has an account relationship of which the Company has notice any or all shares of
Stock acquired by the Participant pursuant to the exercise of the Option. Except
as provided by the preceding sentence, a certificate for the Stock as to which
the Option is exercised shall be registered in the name of the Participant, or,
if applicable, in the names of the heirs of the Participant.

 

4.          Termination of the Option.

 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 5, or (c) a Change in Control
to the extent provided in Section 6.

 

 - 4 - 

 

 

5.           Effect of Termination of Service.

 

5.1        Option Exercisability. The Option shall terminate immediately upon
the Participant’s termination of Service to the extent that it is then unvested
and shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

 

a.        Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Participant’s Service terminated, but in any
event no later than the Option Expiration Date.

 

b.        Death. If the Participant’s Service terminates because of the death of
the Participant, the Option, to the extent unexercised and exercisable for
Vested Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.

 

c.        Termination for Cause. Notwithstanding any other provision of this
Award Agreement, if the Participant’s Service is terminated for Cause, the
Option shall terminate and cease to be exercisable immediately upon such
termination of Service.

 

d.        Other Termination of Service. If the Participant’s Service terminates
for any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for Vested Shares by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of three (3) months after the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

 

5.2        Extension if Exercise Prevented by Law. Notwithstanding the foregoing
other than termination of Service for Cause, if the exercise of the Option
within the applicable time periods set forth herein is prevented by Applicable
Law, the Option shall remain exercisable until the later of (a) thirty (30) days
after the date such exercise first would no longer be prevented by such
provisions or (b) the end of the applicable time period under Subsection 5.1,
but in any event no later than the Option Expiration Date.

 

 - 5 - 

 

 

6.           Effect of Change in Control.

 

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without the consent of the Participant, assume or
continue in full force and effect the Company’s rights and obligations under all
or any portion of the Option or substitute for all or any portion of the Option
a substantially equivalent option for the Acquiror’s stock. For purposes of this
Section 8, the Option or any portion thereof shall be deemed assumed if,
following the Change in Control, the Option confers the right to receive,
subject to the terms and conditions of the Plan and this Award Agreement, for
each share of Stock subject to such portion of the Option immediately prior to
the Change in Control, the consideration (whether stock, cash, other securities
or property or a combination thereof) to which a holder of a share of Stock on
the effective date of the Change in Control was entitled; provided, however,
that if such consideration is not solely common stock of the Acquiror, the Board
may, with the consent of the Acquiror, provide for the consideration to be
received upon the exercise of the Option for each Share to consist solely of
common stock of the Acquiror equal in Fair Market Value to the per share
consideration received by holders of Stock pursuant to the Change in Control. If
any portion of such consideration may be received by holders of Stock pursuant
to the Change in Control on a contingent or delayed basis, the Board may, in its
discretion, determine such Fair Market Value per share as of the time of the
Change in Control on the basis of the Board’s good faith estimate of the present
value of the probable future payment of such consideration. The Option shall
terminate and cease to be outstanding effective as of the time of consummation
of the Change in Control to the extent that the Option is neither assumed or
continued by the Acquiror in connection with the Change in Control nor exercised
as of the date of the Change in Control. Notwithstanding the foregoing, Stock
acquired upon exercise of the Option prior to the Change in Control and any
consideration received pursuant to the Change in Control with respect to such
Stock shall continue to be subject to all applicable provisions of this Award
Agreement except as otherwise provided herein.

 

7.          Miscellaneous Provisions.

 

7.1        Compliance with Section 409A. The Company intends that income
realized by the Participant pursuant to the Plan and this Award Agreement will
not be subject to taxation under Section 409A of the Code. The provisions of the
Plan and this Award Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. The Company,
in its reasonable discretion, may amend (including retroactively) the Plan and
this Agreement in order to conform to the applicable requirements of Section
409A of the Code, including amendments to facilitate the Participant’s ability
to avoid taxation under Section 409A of the Code. However, the preceding
provisions shall not be construed as a guarantee by the Company of any
particular tax result for income realized by the Participant pursuant to the
Plan or this Award Agreement. In any event, no Participating Company shall be
responsible for the payment of any applicable taxes on income realized by the
Participant pursuant to the Plan or this Award Agreement.

 

7.2        Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Award Agreement.

 

7.3        Binding Effect. Subject to the restrictions on transfer set forth
herein, this Award Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

 

7.4        Integrated Agreement. The Grant Notice, this Award Agreement and the
Plan, together with any employment, service or other agreement with the
Participant and a Participating Company referring to the Option, shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter. To the extent contemplated
herein or therein, the provisions of the Grant Notice, the Award Agreement and
the Plan shall survive any exercise of the Option and shall remain in full force
and effect.

  

7.5        Applicable Law. This Award Agreement shall be governed by the laws of
the State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.

 

7.6        Counterparts. The Grant Notice may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



 - 6 - 

 

 

__Incentive Stock Option    Participant:_______________________ __Nonstatutory
Stock Option    



 

Date: ______________________________

 

OPTION EXERCISE NOTICE

Neonode Inc.

Attention: ________________

 

Ladies and Gentlemen:

 

1.           Option. I was granted an option (the “Option”) to purchase shares
of the common stock (the “Stock”) of Neonode Inc. (the “Company”) pursuant to
the Company’s Stock Incentive Plan (the “Plan”), my Notice of Grant of Option
(the “Grant Notice”) and my Award Agreement as follows:

 



  Date of Grant: ______________________________   Number of Option Shares: 
______________________________   Exercise Price per Share: $
_____________________________

 







 

2.            Exercise of Option. I hereby elect to exercise the Option to
purchase the following number of shares of Stock, all of which are Vested
Shares, in accordance with the Grant Notice and the Award Agreement:

 



  Total Shares Purchased:  _____________________________   Total Exercise Price
(Total Shares X Price per Share) $ _____________________________

 

3.            Payments. I enclose payment in full of the total exercise price
for the Stock in the following form(s), as authorized by my Award Agreement:

 



  __ Cashless Exercise   __ Cash / Check:  $_____________________________   __
Tender of Company Stock:  Contact Plan Administrator

 

4.            Tax Withholding. I authorize payroll withholding, net-share
withholding and otherwise will make adequate provision for the federal, state,
local and foreign tax withholding obligations of the Company, if any, in
connection with the Option.

 

5.            Participant Information.

 



  My address is: _____________________________   My Social Security Number is:
_____________________________ 

 

6.            Notice of Disqualifying Disposition. If the Option is an Incentive
Stock Option, I agree that I will promptly notify the Chief Financial Officer of
the Company if I transfer any of the Stock within one (1) year from the date I
exercise all or part of the Option or within two (2) years of the Date of Grant.

 

7.            Tax Consultation. I hereby acknowledge that I understand that I
may suffer adverse tax consequences as a result of my purchase or disposition of
the Stock. I hereby represent that I am not relying on the Company for any tax
advice.

 

8.            Binding Effect. I understand that I am purchasing the Shares
pursuant to the terms of the Plan, the Grant Notice and my Award Agreement,
copies of which I have received and carefully read and understand. This
Agreement shall inure to the benefit of and be binding upon my heirs, executors,
administrators, successors and assigns.

 



  Very truly yours,   _____________________________   (Signature)

 

Receipt of the above is hereby acknowledged.

Neonode Inc.

 



By: _____________________________   Title: _____________________________  
Dated: _____________________________  





 

 

- 7 -

 

